 1   SUZANNE K. BABB (Bar No. 229750)
     BEYERS COSTIN SIMON
 2
     200 Fourth Street, Ste. 400
 3   Post Office Box 878
     Santa Rosa, California 95402-0878
 4   Tele: (707) 547-2000
     Fax: (707) 526-2746
 5
 6   Attorneys for Plaintiff Samer Bishay

 7   Hannah L. Cannom (Bar No. 245635)
     Application to E.D. Cal. pending
 8
     WALKER STEVENS CANNOM LLP
 9   500 Molino Street, Suite 118
     Los Angeles, California 90013
10   Tele: (213) 337-9972
11   Fax: (213) 403-4906

12   Attorneys for Defendant, ICON Aircraft, Inc.
13
14
                                     UNITED STATES DISTRICT COURT
15
                               FOR THE EASTERN DISTRICT OF CALIFORNIA
16
                                            SACRAMENTO DIVISION
17
     SAMER BISHAY,                                    Civil Action No. 2:19-cv-00178-KJM-AC
18
                        Plaintiff,                    STIPULATION TO EXTEND TIME FOR
19
                                                      DEFENDANT TO RESPOND TO
                          v.
20                                                    PLAINTIFF’S COMPLAINT
     ICON AIRCRAFT, INC., a Delaware
21   corporation,
                                                      JURY TRIAL DEMANDED
22              Defendant.
23
24
25
26
27
28


                         STIPULATION TO EXTEND TIME FOR DEFENDANT TO
                               RESPOND TO PLAINTIFF’S COMPLAINT
 1
            Plaintiff Samer Bishay (“Plaintiff”) and Defendant, ICON Aircraft, Inc. (“ICON”), by and
 2
 3   through their attorneys of record in this case, stipulate and agree as follows:

 4          WHEREAS, Plaintiff filed this action on January 28, 2019;
 5
            WHEREAS, Plaintiff served ICON on April 26, 2019, and ICON’s deadline to answer or
 6
     otherwise respond to the Complaint is currently set for May 17, 2019; and
 7
 8          WHEREAS, good cause exists for this extension as the extension is permitted by Local Rule 6-

 9   144(a), which provides that the parties may stipulate to extend the time to respond to a complaint without
10
     leave of Court provided that all parties affected by the extension consent and that the extension is no
11
     longer than twenty-eight (28) days;
12
13          IT IS HEREBY STIPULATED by and between the parties hereto through their respective

14   attorneys that the last day for ICON to answer or otherwise respond to Plaintiff’s complaint is extended
15   to Tuesday, June 4, 2019.
16
17
                                                           Respectfully submitted,
18
19
                                                           BEYERS COSTIN SIMON
20
     Dated: May 17, 2019                                          /s/ Suzanne K. Babb
21
                                                           By: _______________________
22                                                                SUZANNE K. BABB
                                                                  Attorneys for Plaintiff
23
24
                                                           WALKER STEVENS CANNOM LLP
25
     Dated: May 17, 2019                                          /s/ Hannah L. Cannom
26                                                         By: ____________________________
27                                                                HANNAH L. CANNOM
                                                                  Attorneys for Defendant
28



                                                          1
 1                                                 ORDER
 2
            The Court, having duly considered the parties’ stipulation set forth above, and good cause
 3
     appearing, orders as follows:
 4
 5          ICON’s deadline to answer or otherwise respond to Plaintiff’s complaint is extended to Tuesday,

 6   June 4, 2019.
 7          IT IS SO ORDERED.
 8
     Dated: May 20, 2019
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                       2
